DETAILED ACTION
This is response to Application 16/916,369 filed on 06/30/2020 in which claims 1-15 are presented for examination.

Allowable Subject Matter
Claims 7, 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (US 2010/0306422 A1).

1. Regarding claim 1, Kodama teaches a controller area network, CAN, unit (Figure 1), the unit configured to: 
detect a transmit signal edge on a transmit signal for a CAN transceiver (Figures 1-3 Paragraphs [0019] and [0024] CAN controllers make the CAN transceivers transmit data; determine whether or not an edge is detected); 
detect a corresponding receive signal edge on a receive signal for a CAN controller of the CAN transceiver; and detect a CAN bus collision based on a propagation delay between the transmit signal edge and the corresponding receive signal edge (Figure 3, Paragraph [0042] detect edge, detect a collision of data on the bus).

2. Regarding claim 2, Kodama teaches, in which the CAN bus collision is detected based on a plurality of propagation delays between respective signal edges on the transmit signal and corresponding signal edges on the receive signal (Kodama Figures 2 and 3 determine whether or not a collision has occurred; determine whether the number of detected edges is equal to or more than predetermined sampling determination value). 

 3. Regarding claim 3, Kodama teaches in which the transmit signal edge is a first transmit signal edge and the corresponding receive signal edge is a first receive signal edge, and the unit is further configured to: detect a second transmit signal edge; detect a second receive signal edge that corresponds to the second transmit signal edge; determine a first propagation delay based on a period between the first transmit signal edge and the first receive signal edge; determine a second propagation delay based on a period between the second transmit signal edge and the second receive signal edge; detect a CAN bus collision based on a comparison between the first propagation delay and the second propagation delay (Kodama Figures 2-4 determine whether or not a collision has occurred; determine whether the number of detected edges is equal to or more than predetermined sampling determination value; delay time period). 

4. Regarding claim 4, Kodama teaches, in which the first receive signal edge and first transmit signal edge are both falling edges and the second receive signal edge and the second transmit signal edge are both rising edges (Kodama Figure 4 Paragraph [0036] transmission of high level to low level/ falling edges and low to high level/rising edges). 

5. Regarding claim 5, Kodama teaches in which the CAN bus collision is detected is a difference between the first propagation delay and the second propagation delay is greater than a threshold (Paragraphs [0050] to [0054] difference between sampling points; reliability of detecting the collision).

6. Regarding claim 6, Kodama teaches in which the receive signal edge corresponding to the transmit signal edge occurs subsequently to the transmit signal edge, and in which the receive signal edge and transmit signal edge are both falling edges (Kodama Figure 4 Paragraph [0036] transmission of high level to low level/ falling edges and low to high level/rising edges).


 7. Regarding claim 8, Kodama teaches, in which the CAN bus collision is detected when the propagation delay exceeds a threshold (Paragraphs [0050] to [0054] difference between sampling points; reliability of detecting the collision).

8. Regarding claim 14, Kodama teaches a method for operating for detect a collision on the CAN bus (Figures 1-3 and Paragraph [0042]), comprising:
detect a transmit signal edge on a transmit signal for a CAN transceiver (Figures 1-3 Paragraphs [0019] and [0024] CAN controllers make the CAN transceivers transmit data; determine whether or not an edge is detected); 
detect a corresponding receive signal edge on a receive signal for a CAN controller of the CAN transceiver; and detect a CAN bus collision based on a propagation delay between the transmit signal edge and the corresponding receive signal edge (Figure 3, Paragraph [0042] detect edge, detect a collision of data on the bus).

9. Regarding claim 15, Kodama teaches a computer program code configured to cause a processor to perform the method of claim 1 (Figures 1-3 and Paragraph [0020] CAN controller and CAN transceivers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2010/0306422 A1) in view of Walker et al. (US 2021/0036884 A1).

10. Regarding claim 10, Kodama does not explicitly disclose further configured to detect the CAN bus collision during a fast data phase of CAN operation.
	Walker teaches further configured to detect the CAN bus collision during a fast data phase of CAN operation (Paragraphs [0013] and [0014] second operating mode; faster than first bit rate; collision free access).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide further configured to detect the CAN bus collision during a fast data phase of CAN operation as taught by Walker in the system of Kodama for different bit rates in a bus system see abstract of Walker.

11. Regarding claim 11, Kodama in view of Walker teaches further configured to switch to a slow, arbitration mode of operation in response to detecting the CAN bus collision (Paragraphs [0013] and [0014] first operating mode; first bit rate).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Paradie et al. (US 2018/0136311 A1)
Nickel (US 2017/0264458 A1) abstract 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466